Citation Nr: 0708507	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-28 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to service connection for cause of the 
veteran's death.

2.	Whether there was clear and unmistakable error (CUE) in 
the July 2003 rating decision, which denied service 
connection for cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
November 1941 to April 1942, the Philippine Guerrillas from 
December 1944 to October 1945 and the Regular Philippine Army 
from October 1945 to June 1946.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which denied service connection for cause of 
the veteran's death.  The RO issued a notice of the decision 
in August 2003, and the appellant timely filed a Notice of 
Disagreement (NOD) that same month.  Subsequently, in January 
2004 the RO provided a Statement of the Case (SOC), and 
thereafter, in August 2004, the appellant timely filed a 
substantive appeal.

The Board also comments that the appellant appears to have 
raised the issue of clear and unmistakable error in the July 
2003 rating decision. CUE, however, may be alleged only in a 
final decision. As the July 2003 rating decision was timely 
appealed and is the subject of this Board decision, it is not 
properly the subject of review on the basis of CUE. See 
38 C.F.R. §§ 20.302, 1103 (2006).


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the appellant 
in the development of her claim and has notified her of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The veteran died in March 2000; the death certificate 
lists the immediate cause of death as asthmatic pulmonary 
tuberculosis (PTB).  

3.	The veteran was not service-connected for the death-
causing disease during his lifetime; asthmatic PTB was 
first manifested many decades after separation from 
service and was not otherwise related thereto.


CONCLUSION OF LAW

A service-connected disability neither caused nor 
contributed substantially or materially to the cause of the 
veteran's death, to include on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the claimant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the claimant under the VCAA.

a. Duty to Notify
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2003 letter sent to the appellant by the RO 
adequately apprised her of the information and evidence 
needed to substantiate the cause of death claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

The September 2003 letter from the RO satisfies these 
mandates.  It informed the appellant that she must offer 
proof that the disease that contributed to the veteran's 
death was caused by a disease or injury that began during 
service.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the appellant, such as medical 
records, employment records and records held by any Federal 
agency, provided the appellant gave consent and supplied 
enough information to enable their attainment.  It made clear 
that although VA could assist the appellant in obtaining 
these records, she carried the ultimate burden of ensuring 
that VA received all such records.  This letter additionally 
apprised the appellant that VA would obtain a medical opinion 
if the RO determined such to be necessary to make a decision 
on the cause of death claim.  It also specifically asked the 
appellant to advise VA of any other evidence or information 
supportive of her claim.  The Board finds that the appellant 
was effectively informed to submit all relevant evidence in 
her possession, and that she received notice of the evidence 
needed to substantiate her claims, the avenues by which she 
might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but she was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
September 2003 correspondence.  Despite the inadequate notice 
provided to the appellant on these latter two elements, the 
Board finds no prejudice to her in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  This is because the Board's 
determination that the evidence preponderates against the 
appellant's cause of death claim renders moot any question 
about a different disability rating and effective date.             

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the appellant prior to the 
July 2003 RO decision that is the subject of this appeal in 
its September 2003 letter.  Notwithstanding this belated 
notice, the Board determines that the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the January 
2004 SOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The appellant thus was not prejudiced by any defect in 
timing, as "the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the claimant in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the appellant of its duty to assist in obtaining 
records and supportive evidence, but it did not solicit a 
medical opinion for the purposes of deciding her cause of 
death claim, apparently because the RO did not deem such an 
opinion or examination to be "necessary" to render its 
decision on this claim.  See 38 U.S.C.A. § 5103A(d)(1); 
accord 38 C.F.R. 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 
38 C.F.R. § 3.159(c)(4) require the Secretary to treat an 
examination or opinion as being necessary to make a decision 
on a claim if, taking into consideration all information and 
law or medical evidence (including statements of the 
veteran), there is "(1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these 4 elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra; 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).    

As discussed below, the record discloses no evidence that 
demonstrates that an event, injury, or disease occurred in 
service that contributed or caused the veteran's death, or 
that the death-causing disorder became manifest within an 
applicable presumptive period.  Additionally, the evidence of 
record bears no indication that the asthmatic PTB may have 
been associated with the veteran's service.  Accordingly, the 
RO was not required to provide a medical opinion to resolve 
this claim.  See McLendon, 20 Vet. App. at 81.   

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

Service Connection for Cause of Death
a. Law & Regulations
38 C.F.R. § 3.312 sets forth the provisions governing 
benefits relating to a veteran's cause of death.  38 C.F.R. 
§ 3.312.  Specifically, it states that "[t]he death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death."  38 C.F.R. § 3.312(a); accord Timberlake v. 
Gober, 14 Vet. App. 122, 127 (2000).  A service-connected 
disability "will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b); accord Timberlake, supra.  In contrast, a 
contributory cause of death is a service-connected disability 
that is shown to have "contributed substantially or 
materially [to death]; that is combined to cause death; that 
is aided or lent assistance to the production of death."  
38 C.F.R. § 3.312(c)(1); accord Timberlake, supra.  Thus, 
"[i]t is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection," and a contributory cause of death is not 
related to the principal cause.  38 C.F.R. § 3.312(c)(1).  
Determining the veteran's cause of death requires the 
"exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports."  
38 C.F.R. § 3.312(a).    

The fact that a veteran did not establish any direct service-
connection disability during his lifetime does not 
necessarily preclude a service connection award for cause of 
death.  Some diseases that become manifest after service 
"will be considered to have been incurred in or aggravated 
by service . . . even though there is no evidence of such 
disease during the period of service," as long as these 
diseases become manifest to a compensable degree within the 
applicable regulatory time periods.  38 C.F.R. § 3.307(a); 
see 38 C.F.R. § 3.309.  With respect to chronic diseases, 
such a disease "must have become manifest to a degree of 10 
percent or more within . . . 3 years . . . from the date of 
separation from service. . . ."  38 C.F.R. § 3.307(a)(3).  
Only those diseases enumerated in 38 C.F.R. § 3.309(a) 
qualify as "chronic" for the purposes of the regulation, 
and those include active tuberculosis, among others.  38 
C.F.R. §§ 3.307(a), 3.309(a).  In addition, if a veteran is 
established to have been a former POW, certain enumerated 
diseases, which do not include PTB or asthma, will be service 
connected if manifest to a degree of 10 percent at any time 
after service discharge.  38 C.F.R. §§ 3.307(a)(5); 3.309(c).   
Additionally, the veteran must have served 90 days or more 
during a war period or after December 31, 1946.  38 C.F.R. § 
3.307(a)(1).

A claimant will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

b. Factual Background
An October 1945 Physical Examination discloses a normal 
clinical evaluation of the veteran's lungs.

Affidavits from P.C., M.B. and M.B., all dated March 1946, 
attest that the veteran had been a prisoner of war (POW).

In the veteran's Affidavit for Philippine Army Personnel, 
also dated March 1946, he indicated that he incurred no 
illnesses or wounds during service.  He also conveyed that he 
had been a POW from April 1942 to January 1943.  

A March 1947 Report of Physical Examination contains a normal 
clinical assessment of the lungs, and a chest X-ray 
(fluoroscopically) revealed that both of the veteran's lungs 
were clear.

An April 1947 Certificate of Relief from Active Duty from the 
Philippine Army indicates that the veteran was in good 
physical condition.  

The veteran's Death Certificate indicates that he died in 
March 2000 from asthmatic PTB.

A December 2002 private Medical Certificate from C.G.G., a 
public health nurse, indicates that the veteran had been 
examined and treated for asthma, PTB, far advanced at the 
local hospital.  She reported that in January 2000, this 
disorder was moderately advanced.     

An October 2003 private medical certificate from Dr. H.B.A. 
indicates that the veteran was diagnosed with acute 
bronchitis in 1990, poly neuritis in 1991, lobar pneumonia in 
1992 and asthmatic bronchitis in 1994.  

c. Discussion
The Board determines that the evidence preponderates against 
the appellant's service connection claim for cause of the 
veteran's death.  Specifically, the veteran's available 
service records are negative of any complaint of, treatment 
for or diagnosis of his death causing disease, namely, 
asthmatic PTB.  In addition, the competent medical evidence 
of record does not illustrate that the veteran incurred his 
death-causing disease within three years of his 1946 service 
discharge, as would be required for presumptive service 
connection based on a chronic disability pursuant to 38 
C.F.R. § 3.309(a).  Moreover, the Board notes that the first 
indication in the record of a PTB diagnosis occurred in 2000, 
some 50 years post-discharge.  Such a significant lapse in 
time weighs against the appellant's claim.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  
Finally, no competent medical evidence suggests that the 
veteran's death-causing asthmatic PTB was causally related to 
his service or any incident thereto.  

The Board parenthetically comments that despite the veteran's 
and his affiants' 1946 attestations that he had been a POW 
during service, the available service records in the claims 
file do not verify this fact.  Even assuming, without 
determining, that the veteran had been a former POW, however, 
the Board notes that this would not alter the outcome of the 
instant appeal, as the presumptive provisions for former POWs 
contained in 38 C.F.R. § 3.309(c) do not include among the 
list of presumptive diseases the veteran's death-causing 
asthmatic PTB.      

The Board also acknowledges the appellant's contentions about 
the claimed in-service etiology of the veteran's asthmatic 
PTB.  As a layperson, however, she is not competent to 
provide a medical opinion about causation.  Epps v. Brown, 9 
Vet. App. 341, 344 (1996); Espititu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  That is, while the appellant is 
certainly competent to describe symptoms that she observed 
within her personal knowledge, without an indication in the 
record that she has had the relevant medical training, she is 
not competent to provide an opinion on whether an etiological 
relationship exists between the veteran's service and his 
death-causing asthmatic PTB.  As a result, her own assertions 
are not probative to the underlying issue of whether the 
veteran's death-causing PTB was caused or aggravated by his 
active service.         

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply to the 
instant case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 56.


ORDER

Service connection for cause of the veteran's death is 
denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


